Citation Nr: 1438730	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  13-12 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to the award of additional compensation benefits for a dependent spouse.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from December 1966 to February 1970.  The Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).
 
The issue has been recharacterized to comport with the evidence of record.
 
The Appellant testified at a hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing is in the Veteran's file. 

In October 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet.App. 268, 271 (1998).
 

FINDING OF FACT

The Appellant was the Veteran's spouse at the time VA received his application for additional compensation benefits for a dependent spouse.


CONCLUSION OF LAW

The criteria for additional compensation benefits for a dependent spouse have been met.  38 U.S.C.A. § 1115(2) (West 2002); 38 C.F.R. § 3.4(b)(2) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Appellant seeks payment at a higher rate based on dependent status.

A veteran with a service-connected disability rating at not less than 30 percent is entitled to additional compensation for dependents, to include a spouse.  38 U.S.C.A. § 1115(2); 38 C.F.R. § 3.4(b)(2).

An October 2010 rating decision brought the Veteran's combined disability rating to 30 percent.  

On October 25, 2010, VA received the Veteran's application for additional compensation benefits for his dependent spouse.  The application included a certificate of marriage, which shows that the Veteran and the Appellant have been married since 1984, and certificates of divorce, which show the dissolution of prior marriages.

On November 7, 2010, the Veteran died.

After the Veteran's death, VA failed to process his application for additional compensation benefits.  

There is no doubt that the Appellant was the Veteran's spouse at the time VA received his application for additional compensation benefits.  

The award of additional compensation benefits for a dependent spouse is warranted.


ORDER

The award of additional compensation benefits for a dependent spouse is granted.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


